NON-FINAL REJECTION (REISSUE OF U.S. PATENT 9,998,667)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. PRIORITY AND AIA  STATUS	5
VI. PRIOR ART CITED HEREIN	6
VII. CLAIM INTERPRETATION	6
VIII. RESPONSE TO ARGUMENTS	9
IX. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE DECLARATION)	12
X. CLAIM REJECTIONS – 35 USC § 112(a) (NEW MATTER)	13
XI. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)	14
XII. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	21
XIII. ALLOWABLE SUBJECT MATTER	45
XIV. CONCLUSION	46


I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 16/900,652 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is June 12, 2020 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 9,998,667 (“Patent Under Reissue”) titled “ROTATION STABILIZATION.” The Patent Under Reissue was filed on December 1, 2016 (“Non-Provisional Filing Date”) and assigned by the Office non-
  	On March 22, 2021, a non-final Office action was issued (“Mar 2021 Non-Final Rejection”).
 	On June 22, 2021, Applicant submitted a response to the Mar 2021 Non-Final Rejection (“Jun 2021 Response”).
	On August 20, 2021, a final Office action was issued (“Aug 2021 Final Rejection”).
 	On January 12, 2022, Applicant submitted a response to the Aug 2021 Final Rejection along with a request for continued examination (“Jan 2022 Response”).
 	This non-final Office action is issued in response to the Jan 2022 Response.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	

III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 


IV. STATUS OF CLAIMS
 	Claims 1-42 are currently pending (“Pending Claims”).
 	Claims 1-42 are currently examined (“Examined Claims”).
  Regarding the Examined Claims and as a result of this Office action:
 	Claims 1-42 are rejected under 35 U.S.C. § 251.
 	Claims 21-23, 25-31, and 36-38 are rejected under 35 U.S.C. § 102.

 	Claims 35 and 42 are rejected under 35 U.S.C. § 112, first paragraph.
 	Claims 1-20 are allowed (subject to a § 251 rejection).
 	

V. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to parent application control no. 14/423,207 (“Parent Application”) and provisional application 61/692,559 (“Provisional Application”). To the extent the disclosures of the Parent Application and Provisional Application support the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of August 22, 2013, and/or August 23, 2012, which are the filing dates of the Parent Application and Provisional Application, respectively. 
	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is not a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d) 
	AIA  Status. Because it appears the instant application does not contain a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the pre-AIA  “First to Invent” provisions will govern this proceeding. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


VI. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	U.S. Patent Application Publication 2011/0228112 (“Kaheel”);
 	U.S. Patent 8,199,207 (“Kato”);
 	U.S. Patent Application Publication 2005/0168583 (“Thomason”);
 	U.S. Patent Application Publication 2011/0149094 (“Chen”);
 	U.S. Patent Application Publication 2003/0152291 (“Cheatle”); and
 	U.S. Patent Application Publication 2010/0060792 (“Corlett”). 
	

VII. CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	For computer-implemented means-plus-function limitations, a general-purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general-purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

Based upon a review of the Patent Under Reissue, the Examiner concludes that independent claim 36 recites a computer-implemented element (i.e., a processor) operative to execute a set of functions (i.e., identifying, determining, rotating, and cropping). This structure-plus-function element, however, does not invoke § 112(f) because the set of functions represents an algorithm for correcting the tilt of a video frame. Since the algorithm is manifested in the claim, the element is interpreted according to the broadest reasonable interpretation.
VIII. RESPONSE TO ARGUMENTS
Claim Objections
 	In view of Applicant’s amendments to claims 13, 15, and 34, the previous objections to these claims have been withdrawn. 

Rejections based on Defective Declaration
 	Applicant asserts that one of the declarations filed September 17, 2020, is proper and that the previous § 251 claim rejections based on a defective declaration should be withdrawn. 
 	Applicant’s argument is not persuasive because the declaration does not identify at least one claim to be broadened by reissue. “At least one claim to be broadened by reissue” refers to original patent claims, not claims that have been newly added by reissue. Accordingly, the declaration should specify an original patent claim (for example, claim 1) that Applicant seeks to broaden via the introduction of new (broader) claims.  
	See MPEP § 1414 – “For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.” (emphasis added) 
	The declaration improperly states, “[t]he newly added claims are broadened.” Only original patent claims can be broadened. The new claims did not exist prior to the filing of the Instant Application. The new claims may represent broadened versions of one or more original patent claims, however, the error to be corrected by reissue is the broadening of one or more original patent claims (which claim(s) should be expressly identified on the declaration). The declaration should be corrected to account for this error.
  	Furthermore, the box designating that the assignee filed the original patent under 37 CFR § 1.46 should be checked since the Patent Under Reissue lists the assignee as the Applicant: 

    PNG
    media_image1.png
    248
    716
    media_image1.png
    Greyscale


Rejections under 35 U.S.C. § 103 for claims 21-40
 	Applicant’s arguments regarding the § 103 rejections of independent claims 21, 36, and 40 are not persuasive. Specifically, Applicant argues there is “nothing in Cheatle, however, that necessarily results in maximization of an area” (see Jan 2022 Response at p. 16). This assertion appears to be incorrect.
 	FIG. 1 of Cheatle illustrates a conventional way of cropping a rotated image. FIGS. 1b, 1c, and 1d show possible locations of a bounding rectangle for cropping the rotated image. In FIGS 1b and 1c, the area in the crop rectangle is maximized to fit within the bounds of the rotated image – i.e., as shown in the figures, the cropped area represents the largest upright-oriented bounding rectangle that can fit within the rotated image in two different locations. See paragraph [0010] – “Both the crop boundary 3 shown in FIG. 1b and the crop boundary 4 shown in FIG. 1c represent the largest possible rectangular crop boundary that will fit within the rotated image 1” (emphasis added). In FIG. 1d, the area in the crop rectangle is maximized to fit within the bounds of the rotated image when the crop rectangle is centered within the captured image. See paragraph [0010] – “FIG. 1d . . . shows the largest crop boundary that will fit within the original tilted image having its centre . . . coincident with that of the original image.”
 	Accordingly, Cheatle expressly discloses that it was conventional to set a crop boundary as the largest possible tilt-adjusted rectangle that fits within a captured image in one of at least three locations within the originally captured image. This is considered the same as, or at least equivalent to, “maximizing an area of one of the bounds,” as claimed. 
	Applicant further argues that Cheatle teaches away from the conventional cropping techniques disclosed in FIGS. 1b, 1c, and 1d, and therefore, the proposed combination that includes the disparaged techniques lacks a motivation to combine (see Jan 2022 Response at p. 17). This argument is not persuasive because Cheatle only disparages the conventional cropping techniques to the extent they “may not produce the best possible re-composition” of an image subject to tilt correction (see Cheatle at paragraph [0011]). There is no teaching or suggestion in Cheatle that incorporation of any of the conventional cropping techniques into a tilt-correction method such as Kaheel’s would destroy its operation. On the contrary, those skilled in the art would have understood that the conventional cropping techniques described in relation to FIGS. 1b, 1c, and 1d of Cheatle are effective for their intended purposes of designating crop regions of tilt-corrected images, in which the crop regions have a maximal size. According to Cheatle, the conventional ways of cropping may represent sub-optimal solutions because they do not “take into account the subject matter of the image” when executing a crop (see Cheatle at paragraph [0011]), however, the recitation of “maximizing an area of one of the bounds” does not render the claim unobvious simply because Cheatle does not prefer to crop a tilted image according to the conventional techniques. 
 	Claims 21, 36, and 40 have been amended to recite that the cropped video frame is resized to have at least one of a same height and width as one or more other video frames in the set of video frames. This limitation is similar to claim 31, which recites the at least one cropped video frame is resized to correspond to an original size of the at least one identified video frame captured by the camera. 
 	In the Aug 2021 Final Rejection, Corlett (U.S. 2010/0060792) was relied upon as rendering this limitation in claim 31 obvious. Applicant’s arguments regarding Corlett are persuasive (see Jan 2022 Response at pp. 17-18). Specifically, Applicant argues that Corlett is concerned with scaling a rotated image to cause the image to be displayed with the appropriate orientation, rather than scaling a rotated image to coincide with the size of other captured video frames. Accordingly, the previous reliance on Corlett for this limitation has been withdrawn.
 	However, newly-discovered prior art Thomason (U.S. 2005/0168583) is relied upon for teaching precisely what is claimed. In particular, Thomason teaches performing a tilt correction of a captured video frame, such as illustrated in FIGS. 3b, 3c, and 3d. Upon producing the tilt-corrected frame, the frame is then resized to match the size of the originally captured frame. That is, the tilt-corrected frame of FIG. 3d is resized as shown in FIG. 3e, which matches the size of the originally captured frame illustrated in FIG. 3b. In view of this teaching, those skilled in the art would have found it obvious to resize a tilt-corrected frame, as claimed.
 		  

IX. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE DECLARATION)
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 1-42 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251.
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application. Specifically, the declaration fails to identify at least one claim that has been broadened. See 37 CFR § 1.175. See also MPEP § 1414 – “For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”
In addition to identifying at least one broadened claim, the declaration should also specify how the error makes the patent claim(s) partly or wholly invalid and/or inoperative. See MPEP § 1414. 
Also, on the declaration, the box labeled “The application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest” should be checked. 
 Appropriate correction is required.


X. CLAIM REJECTIONS – 35 USC § 112(a) (NEW MATTER)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 42 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 35 recites: the method of claim 33, further comprising selecting the cant threshold based on capabilities of the available post-capture processing operations. This limitation is not adequately described in the specification. 
 	In Applicant’s 6/12/2020 submission on p. 15, support for claim 35 was identified at column 7:1-22 of the Patent Under Reissue. That passage has been reviewed, and it is unclear how the passage provides written description support for claim 35 since it teaches that the user or the application developer selects the angular threshold; it also teaches that the photography application can “intelligently decide” when to allow some rotation or correction for rotation, however, there is no mention of selecting the cant threshold “based on capabilities of the available post-capture processing operations,” as claimed. In addition, the remainder of the specification has been reviewed, and support for claim 35 cannot be found. Appropriate clarification of support and/or correction of the claim is required.
 	Claim 42 is similarly rejected for dependency from claim 35.


XI. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)
The following is a quotation of the appropriate paragraph of 35 U.S.C. § 102(b) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 21-23, 25-31 and 36-38 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Thomason (U.S. 2005/0168583).
 	Regarding claim 21, Thomason discloses a method of automated video editing, the method comprising:
 	receiving a set of video frames captured by a camera over a period of time, the camera
associated with a predetermined orientation and a set of bounds (see paragraphs [0027] and [0028] – a camera captures a video sequence and records it in memory; the camera is inherently associated with a set of bounds that defines the borders of each image captured by the camera; see also paragraph [0034] and FIG. 3a – the camera and captured video sequence is associated with a predetermined horizontally aligned orientation); and
 	processing the set of video frames during capture by the camera over the period of time,
wherein processing the set of video frames comprises:
 		identifying when at least one of the set of video frames is captured at an angle of
cant relative to the predetermined orientation associated with the camera (see paragraphs [0029] and [0030] – an accelerometer in the camera identifies when the captured frames are tilted),
 		determining the angle of cant of the at least one identified video frame (see paragraphs [0029] – the angle of cant of each of the captured video frames is determined by an accelerometer), 
 		rotating the at least one identified video frame by the determined angle of cant,
wherein the at least one identified video frame is rotated towards the predetermined orientation associated with the camera (see paragraph [0033] – video frames captured at an angle of cant relative to the reference horizontal orientation are adjusted by rotating them to correspond to the reference orientation; that is, frames captured at an angle of cant, such as shown in FIG. 3b, are rotated towards the predetermined horizontal orientation shown in FIG. 3a to produce a corrected image, shown in FIG. 3e), and
 	cropping the at least one rotated video frame in accordance with the set of bounds associated with the camera (see paragraph [0036] – the rotated image is cropped to eliminate blank spaces), wherein cropping the at least one rotated video frame in accordance with the set of bounds includes maximizing an area of one of the bounds (i.e., FIG. 3c illustrates the superposition of the predetermined orientation (FIG. 3a) and the rotated frame (FIG. 3b) before the rotated frame is cropped; FIG. 3d shows that the cropped frame represents the maximal horizontally-oriented area of the rotated frame that fits within the predetermined orientation) and resizing the cropped video frame to have at least one of a same height and width as one or more other video frames in the set of video frames (see paragraph [0037] and FIGS. 3d and 3e – the rotated and cropped frame is resized so that it has the same dimensions as the originally captured frame).

	Regarding claim 22, Thomason teaches the method of claim 21, further comprising storing the processed set of video frames in memory at an end of the period of time, wherein each video frame in the processed set corresponds to the predetermined orientation associated with the camera (see paragraph [0042] – corrected video frames are stored in memory 12).

	Regarding claim 23, Thomason teaches the method of claim 21, further comprising storing the received set of video frames in memory, wherein each of the video frames in the received set is unedited (see paragraph [0027] – before being subjected to rotation processing, the video frames are stored in memory).

	Regarding claim 25, Thomason teaches the method of claim 21, wherein the set of bounds in the predetermined orientation is oriented without a cant relative to level ground (see FIG. 3a – the reference orientation can be zero degrees of rotation, i.e., level with the ground).

	Regarding claim 26, Thomason teaches the method of claim 21, wherein determining the angle of cant is based on a magnitude of a tilt of the camera from the predetermined orientation (see paragraph [0029] – the angle of cant of each of the captured video frames is based on the magnitude of tilt with respect to a vertical dimension; see also paragraph [0041] – the angle of tilt can be measured with respect to more than one axis).

	Regarding claim 27, Thomason teaches the method of claim 21, wherein the magnitude of cant of the camera is indicated by accelerometer data from an accelerometer associated with the camera (see paragraph [0029] – the magnitude of cant, i.e., the angle of tilt, of each of the captured video frames is calculated by an accelerometer).

	Regarding claim 28, Thomason teaches the method of claim 27, further comprising identifying a point during the period of time at which the at least one identified video frame was captured, and identifying the accelerometer data at the identified point (see paragraphs [0027]-[0029] – accelerometer data is identified for each video frame, and each video frame is inherently associated with a particular point in time in a video sequence).

	Regarding claim 29, Thomason teaches the method of claim 27, further comprising receiving accelerometer data at a plurality of points during the period of time, wherein each of the plurality of points is associated with accelerometer data (see paragraphs [0027]-[0029] – accelerometer data is identified for each video frame, and each video frame is inherently associated with a particular point in time in a video sequence).

	Regarding claim 30, Thomason teaches the method of claim 21, wherein the area of one of the bounds correspond to a bounded rectangle, and wherein cropping the at least one rotated video frame includes fitting the bounded rectangle inside the at least one rotated image to maximize an area of the bounded rectangle (see, e.g., FIGS. 3c and 3d, in which a bounding rectangle at a true horizontal orientation is cropped from the rotated image so as to produce the cropped image having a maximal area without any blank space).

	Regarding claim 31, Thomason teaches the method of claim 21, wherein the at least one cropped video frame is resized to correspond to an original size of the at least one identified video frame as captured by the camera (see paragraph [0037] and FIG. 3e, which illustrates a rotated and cropped frame that has been resized to coincide with the original frame capture size of the camera).

 	Regarding claim 36, Thomason discloses a system (FIG. 2) of automated video editing, the system comprising:
 	data storage (12) that receives a set of video frames captured by a camera over a period of time, the camera associated with a predetermined orientation and a set of bounds (see paragraphs [0027] and [0028] – a camera captures a video sequence and records it in memory; the camera is inherently associated with a set of bounds that defines the borders of each image captured by the camera; see also paragraph [0034] and FIG. 3a – the camera and captured video sequence is associated with a predetermined horizontally aligned orientation); and
 	a processor (22) that (inherently) executes instructions stored in memory, wherein execution of the instructions by the processor processes the set of video frames during capture by the camera over the period of time, wherein the processor processes the set of video frames by:
 		identifying when at least one of the set of video frames is captured at an angle of
cant relative to the predetermined orientation associated with the camera (see paragraphs [0029] and [0030] – an accelerometer in the camera identifies when the captured frames are tilted),
 		determining the angle of cant of the at least one identified video frame (see paragraphs [0029] – the angle of cant of each of the captured video frames is determined by an accelerometer), 
 		rotating the at least one identified video frame by the determined angle of cant,
wherein the at least one identified video frame is rotated towards the predetermined orientation associated with the camera (see paragraph [0033] – video frames captured at an angle of cant relative to the reference horizontal orientation are adjusted by rotating them to correspond to the reference orientation; that is, frames captured at an angle of cant, such as shown in FIG. 3b, are rotated towards the predetermined horizontal orientation shown in FIG. 3a to produce a corrected image, shown in FIG. 3e), and
 	cropping the at least one rotated video frame in accordance with the set of bounds associated with the camera (see paragraph [0036] – the rotated image is cropped to eliminate blank spaces), wherein cropping the at least one rotated video frame in accordance with the set of bounds includes maximizing an area of one of the bounds (i.e., FIG. 3c illustrates the superposition of the predetermined orientation (FIG. 3a) and the rotated frame (FIG. 3b) before the rotated frame is cropped; FIG. 3d shows that the cropped frame represents the maximal horizontally-oriented area of the rotated frame that fits within the predetermined orientation) and resizing the cropped video frame to have at least one of a same height and width as one or more other video frames in the set of video frames (see paragraph [0037] and FIGS. 3d and 3e – the rotated and cropped frame is resized so that it has the same dimensions as the originally captured frame).

 	Regarding claim 37, Thomason teaches the system of claim 36, further comprising memory (12, FIG. 2) that stores the processed set of video frames in memory at an end of the period of time, wherein each video frame in the processed set corresponds to the predetermined orientation associated with the camera (see paragraph [0042] – Thomason’s memory 12 is a solid-state device that can store corrected video frames).

	Regarding claim 38, Thomason teaches the system of claim 36, wherein the processor determines the angle of cant based on a magnitude of a tilt of the camera from the predetermined orientation as indicated by accelerometer data from an accelerometer associated with the camera (see paragraphs [0029] and [0033] – the magnitude of cant, i.e., the angle of tilt, of each of the captured video frames is calculated by an accelerometer and used by the processor to rotate captured image frames).


XII. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
	Claims 21-31 and 36-40 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kaheel (U.S. 2011/0228112), Cheatle (U.S. 2003/0152291), and Thomason (U.S. 2005/0168583).
 	Regarding claim 21, Kaheel discloses a method of automated video editing, the method comprising:
 	receiving a set of video frames captured by a camera over a period of time, the camera
associated with a predetermined orientation and a set of bounds (see paragraph [0029] – a smart phone captures a video sequence; the camera is inherently associated with a set of bounds that defines the borders of each image captured by the camera; see also paragraph [0036] – the camera and captured video sequence is associated with a predetermined “reference orientation”); and
 	processing the set of video frames during capture by the camera over the period of time,
wherein processing the set of video frames comprises:
 		identifying when at least one of the set of video frames is captured at an angle of
cant relative to the predetermined orientation associated with the camera (see paragraphs [0036]-[0038] – video frames captured at an angle of cant relative to the reference orientation are identified and adjusted),
 		determining the angle of cant of the at least one identified video frame (see paragraphs [0029] and [0032]-[0033] – the angle of cant of each of the captured video frames is determined), 
 		rotating the at least one identified video frame by the determined angle of cant,
wherein the at least one identified video frame is rotated towards the predetermined orientation associated with the camera (see paragraphs [0035]-[0038] – video frames captured at an angle of cant relative to the reference orientation are adjusted by rotating them to correspond to the reference orientation).

 	Kaheel does not appear to expressly disclose:
 	cropping the at least one rotated video frame in accordance with the set of bounds associated with the camera, wherein cropping the at least one rotated video frame in accordance with the set of bounds includes maximizing an area of one of the bounds and resizing the cropped video frame to have at least one of a same height and width as one or more other video frames in the set of video frames.
 	
 	Cheatle discloses tilt correction of electronic images. In particular, Cheatle teaches correcting the tilt of an image by cropping a rotated version of the original image in accordance with a predefined set of image composition rules (see paragraph [0001]). FIG. 1 of Cheatle illustrates a conventional way of cropping a rotated image. FIGS. 1b, 1c, and 1d show possible locations of a bounding rectangle for cropping the rotated image. In FIGS 1b and 1c, the area in the crop rectangle is maximized to fit within the bounds of the rotated image – i.e., as shown in the figures, the cropped area represents the largest upright-oriented bounding rectangle that can fit within the rotated image. See paragraph [0010] – “Both the crop boundary 3 shown in FIG. 1b and the crop boundary 4 shown in FIG. 1c represent the largest possible rectangular crop boundary that will fit within the rotated image 1” (emphasis added). In FIG. 1d, the area in the crop rectangle is maximized to fit within the bounds of the rotated image when the crop rectangle is centered within the captured image. See paragraph [0010] – “FIG. 1d . . . shows the largest crop boundary that will fit within the original tilted image having its centre . . . coincident with that of the original image.”
 	Accordingly, Cheatle expressly discloses that it was conventional to set a crop boundary as the largest possible tilt-adjusted rectangle that fits within a captured image in one of at least three locations within the originally captured image. This is considered the same as, or at least equivalent to, “maximizing an area of one of the bounds,” as claimed. 
	It would have been obvious to those killed in the art to modify the teachings of Kaheel by those of Cheatle to crop each rotated video frame to maximize a set of bounds, as claimed, since Cheatle establishes that it was conventional to crop images that have been subjected to tilt correction using a bounding rectangle in order to produce a maximal crop area, and those skilled in the art would have understood that the conventional cropping techniques described in relation to FIGS. 1b, 1c, and 1d of Cheatle are effective for their intended purposes of designating crop regions of tilt-corrected images..   

 	Thomason discloses image rotation correction for video equipment. In particular, Thomason teaches performing a tilt correction of a captured video frame, such as illustrated in FIGS. 3b, 3c, and 3d. Upon producing the tilt-corrected frame, the frame is then resized to match the size of the originally captured frame. That is, the tilt-corrected frame of FIG. 3d is resized as shown in FIG. 3e, which matches the size of the originally captured frame illustrated in FIG. 3b. See also paragraph [0037] – the corrected image is resized so that the final image frame is the same size as the original image frame. In view of this teaching, those skilled in the art would have found it obvious to resize a tilt-corrected frame, as claimed, since resizing the resultant image provides the convenience of maintaining the same dimensions of a sequences of image frames so that the sequence can be played back at a consistent size. 

 	Regarding claim 22, the combination of Kaheel, Cheatle, and Thomason teaches the method of claim 21, further comprising storing the processed set of video frames in memory at an end of the period of time, wherein each video frame in the processed set corresponds to the predetermined orientation associated with the camera (see 220 at FIG. 2 of Kaheel and paragraphs [0048]-[0049] – after being subjected to rotation processing, the video frames are stored in memory; the video frames can be rotated in real-time so that the rotated versions of the video frames are stored).

	Regarding claim 23, the combination of Kaheel, Cheatle, and Thomason teaches the method of claim 21, further comprising storing the received set of video frames in memory, wherein each of the video frames in the received set is unedited (see 220 at FIG. 2 of Kaheel and paragraphs [0048]-[0049] – before being subjected to rotation processing, the video frames are stored in memory; the video frames can be rotated later in time so that the unedited versions of the video frames are stored).

	Regarding claim 24, the combination of Kaheel and Cheatle teaches the method of claim 21, wherein the at least one identified video frame is processed automatically without user input in real-time upon capture of the at least one identified video frame, and wherein the at least one processed video frame is available for immediate sharing over one or more networks (see Kaheel at paragraphs [0048]-[0049] – the video frames can be rotated in real-time; see also FIG. 8 and paragraph [0084] – the mobile device 831 can transmit processed images to other devices and/or service providers; see also paragraph [0029] – the video images can be streamed from the smart phone to other destinations).

	Regarding claim 25, the combination of Kaheel, Cheatle, and Thomason teaches the method of claim 21, wherein the set of bounds in the predetermined orientation is oriented without a cant relative to level ground (see paragraph [0036] of Kaheel – the reference orientation can be zero degrees of rotation, i.e., level with the ground).

	Regarding claim 26, the combination of Kaheel, Cheatle, and Thomason teaches the method of claim 21, wherein determining the angle of cant is based on a magnitude of a tilt of the camera from the predetermined orientation (see paragraphs [0032]-[0033] of Kaheel – the angle of cant of each of the captured video frames is based on the magnitude of tilt in three dimensions; i.e., the angles of cant ( α and β ) are based on the magnitudes of tilt ( ax, ay, and az ) calculated by the accelerometer).

	Regarding claim 27, the combination of Kaheel, Cheatle, and Thomason teaches the method of claim 21, wherein the magnitude of cant of the camera is indicated by accelerometer data from an accelerometer associated with the camera (see paragraphs [0032]-[0033] of Kaheel – the angle of cant of each of the captured video frames is based on the magnitude of tilt in three dimensions; i.e., the angles of cant ( α and β ) are based on the magnitudes of tilt ( ax, ay, and az ) calculated by the accelerometer).

	Regarding claim 28, the combination of Kaheel, Cheatle, and Thomason teaches the method of claim 27, further comprising identifying a point during the period of time at which the at least one identified video frame was captured, and identifying the accelerometer data at the identified point (see paragraph [0029] of Kaheel – accelerometer data is identified for each video frame, and each video frame is inherently associated with a particular point in time in a video sequence).

	Regarding claim 29, the combination of Kaheel, Cheatle, and Thomason teaches the method of claim 27, further comprising receiving accelerometer data at a plurality of points during the period of time, wherein each of the plurality of points is associated with accelerometer data (see paragraph [0029] of Kaheel – accelerometer data is identified for each video frame, and each video frame is inherently associated with a particular point in time in a video sequence).

	Regarding claim 30, the combination of Kaheel, Cheatle, and Thomason teaches the method of claim 21, wherein the area of one of the bounds correspond to a bounded rectangle, and wherein cropping the at least one rotated video frame includes fitting the bounded rectangle inside the at least one rotated image to maximize an area of the bounded rectangle (i.e., whereas Kaheel’s camera is inherently associated with a set of bounds that defined the boundaries of the captured video frames, Cheatle further teaches defining a bounding rectangle that fits within the rotated image in order to produce a cropped, rotated image that is “pleasing” – see, e.g., FIG. 6, in which a bounding rectangle is fitted inside the rotated image so as to produce the cropped image having a maximal area, as shown in FIG. 7).

	Regarding claim 31, the combination of Kaheel, Cheatle, and Thomason teaches the method of claim 21, wherein the at least one cropped video frame is resized to correspond to an original size of the at least one identified video frame as captured by the camera (see Thomason as FIG. 3e and paragraph [0037]).

 	Regarding claim 36, Kaheel discloses a system (FIG. 4) of automated video editing, the system comprising:
 	data storage (460) that receives a set of video frames captured by a camera over a period of time, the camera associated with a predetermined orientation and a set of bounds (see paragraph [0029] – a smart phone captures a video sequence; the camera is inherently associated with a set of bounds that defines the borders of each image captured by the camera; see also paragraph [0036] – the camera and captured video sequence is associated with a predetermined “reference orientation”); and
 	a processor (440) that executes instructions stored in memory, wherein execution of the instructions by the processor processes the set of video frames during capture by the camera
over the period of time, wherein the processor processes the set of video frames by:
 	identifying when at least one of the set of video frames is captured at an angle of
cant relative to the predetermined orientation associated with the camera (see paragraphs [0036]-[0038] – video frames captured at an angle of cant relative to the reference orientation are identified and adjusted), 
 	determining the angle of cant of the at least one identified video frame (see paragraphs [0029] and [0032]-[0033] – the angle of cant of each of the captured video frames is determined), 
 	rotating the at least one identified video frame by the determined angle of cant, wherein the at least one identified video frame is rotated towards the predetermined orientation associated with the camera (see paragraphs [0035]-[0038] – video frames captured at an angle of cant relative to the reference orientation are adjusted by rotating them to correspond to the reference orientation).

 	Kaheel does not appear to expressly disclose:
 	cropping the at least one rotated video frame in accordance with the set of bounds associated with the camera, wherein cropping the at least one rotated video frame in accordance with the set of bounds includes maximizing an area of one of the bounds and resizing the cropped video frame to have at least one of a same height and width as one or more other video frames in the set of video frames.
 	
 	Cheatle discloses tilt correction of electronic images. In particular, Cheatle teaches correcting the tilt of an image by cropping a rotated version of the original image in accordance with a predefined set of image composition rules (see paragraph [0001]). FIG. 1 of Cheatle illustrates a conventional way of cropping a rotated image. FIGS. 1b, 1c, and 1d show possible locations of a bounding rectangle for cropping the rotated image. In FIGS 1b and 1c, the area in the crop rectangle is maximized to fit within the bounds of the rotated image – i.e., as shown in the figures, the cropped area represents the largest upright-oriented bounding rectangle that can fit within the rotated image. See paragraph [0010] – “Both the crop boundary 3 shown in FIG. 1b and the crop boundary 4 shown in FIG. 1c represent the largest possible rectangular crop boundary that will fit within the rotated image 1” (emphasis added). In FIG. 1d, the area in the crop rectangle is maximized to fit within the bounds of the rotated image when the crop rectangle is centered within the captured image. See paragraph [0010] – “FIG. 1d . . . shows the largest crop boundary that will fit within the original tilted image having its centre . . . coincident with that of the original image.”
 	Accordingly, Cheatle expressly discloses that it was conventional to set a crop boundary as the largest possible tilt-adjusted rectangle that fits within a captured image in one of at least three locations within the originally captured image. This is considered the same as, or at least equivalent to, “maximizing an area of one of the bounds,” as claimed. 
	It would have been obvious to those killed in the art to modify the teachings of Kaheel by those of Cheatle to crop each rotated video frame to maximize a set of bounds, as claimed, since Cheatle establishes that it was conventional to crop images that have been subjected to tilt correction using a bounding rectangle in order to produce a maximal crop area, and those skilled in the art would have understood that the conventional cropping techniques described in relation to FIGS. 1b, 1c, and 1d of Cheatle are effective for their intended purposes of designating crop regions of tilt-corrected images..   

 	Thomason discloses image rotation correction for video equipment. In particular, Thomason teaches performing a tilt correction of a captured video frame, such as illustrated in FIGS. 3b, 3c, and 3d. Upon producing the tilt-corrected frame, the frame is then resized to match the size of the originally captured frame. That is, the tilt-corrected frame of FIG. 3d is resized as shown in FIG. 3e, which matches the size of the originally captured frame illustrated in FIG. 3b. See also paragraph [0037] – the corrected image is resized so that the final image frame is the same size as the original image frame. In view of this teaching, those skilled in the art would have found it obvious to resize a tilt-corrected frame, as claimed, since resizing the resultant image provides the convenience of maintaining the same dimensions of a sequences of image frames so that the sequence can be played back at a consistent size. 

 	Regarding claim 37, the combination of Kaheel, Cheatle, and Thomason teaches the system of claim 36, further comprising memory that stores the processed set of video frames in memory at an end of the period of time, wherein each video frame in the processed set corresponds to the predetermined orientation associated with the camera (see 220 at FIG. 2 of Kaheel and paragraphs [0048]-[0049] – after being subjected to rotation processing, the video frames are stored in memory; the video frames can be rotated in real-time so that the rotated versions of the video frames are stored).

	Regarding claim 38, the combination of Kaheel, Cheatle, and Thomason teaches the system of claim 36, wherein the processor determines the angle of cant based on a magnitude of a tilt of the camera from the predetermined orientation as indicated by accelerometer data from an accelerometer associated with the camera (see paragraphs [0032]-[0033] of Kaheel – the angle of cant of each of the captured video frames is based on the magnitude of tilt in three dimensions; i.e., the angles of cant ( α and β ) are based on the magnitudes of tilt ( ax, ay, and az ) calculated by the accelerometer).

	Regarding claim 39, the combination of Kaheel, Cheatle, and Thomason teaches the system of claim 36, wherein the processor processed the at least one identified video frame automatically without user input in real-time upon capture of the at least one identified video frame, and further comprising a network interface that makes the at least one processed video frame available for immediate sharing over one or more networks (see Kaheel at paragraphs [0048]-[0049] – the video frames can be rotated in real-time; see also FIG. 8 and paragraph [0084] – the mobile device 831 can transmit processed images to other devices and/or service providers; see also paragraph [0029] – the video images can be streamed from the smart phone to other destinations).

	Regarding claim 40, Kaheel teaches a non-transitory computer-readable storage medium (i.e., a software-implemented method – see paragraphs [0087] – [0090]), having embodied thereon a program executable by a processor to perform a method of automated video editing, the method comprising:
	receiving a set of video frames captured by a camera over a period of time, the camera
associated with a predetermined orientation and a set of bounds (see paragraph [0029] – a smart phone captures a video sequence; the camera is inherently associated with a set of bounds that defines the borders of each image captured by the camera; see also paragraph [0036] – the camera and captured video sequence is associated with a predetermined “reference orientation”); and
 	processing the set of video frames during capture by the camera over the period of time,
wherein processing the set of video frames comprises:
 		identifying when at least one of the set of video frames is captured at an angle of
cant relative to the predetermined orientation associated with the camera (see paragraphs [0036]-[0038] – video frames captured at an angle of cant relative to the reference orientation are identified and adjusted),
 		determining the angle of cant of the at least one identified video frame (see paragraphs [0029] and [0032]-[0033] – the angle of cant of each of the captured video frames is determined), 
 		rotating the at least one identified video frame by the determined angle of cant,
wherein the at least one identified video frame is rotated towards the predetermined orientation associated with the camera (see paragraphs [0035]-[0038] – video frames captured at an angle of cant relative to the reference orientation are adjusted by rotating them to correspond to the reference orientation).

 	Kaheel does not appear to expressly disclose:
 	cropping the at least one rotated video frame in accordance with the set of bounds associated with the camera, wherein cropping the at least one rotated video frame in accordance with the set of bounds includes maximizing an area of one of the bounds and resizing the cropped video frame to have at least one of a same height and width as one or more other video frames in the set of video frames.
 	
 	Cheatle discloses tilt correction of electronic images. In particular, Cheatle teaches correcting the tilt of an image by cropping a rotated version of the original image in accordance with a predefined set of image composition rules (see paragraph [0001]). FIG. 1 of Cheatle illustrates a conventional way of cropping a rotated image. FIGS. 1b, 1c, and 1d show possible locations of a bounding rectangle for cropping the rotated image. In FIGS 1b and 1c, the area in the crop rectangle is maximized to fit within the bounds of the rotated image – i.e., as shown in the figures, the cropped area represents the largest upright-oriented bounding rectangle that can fit within the rotated image. See paragraph [0010] – “Both the crop boundary 3 shown in FIG. 1b and the crop boundary 4 shown in FIG. 1c represent the largest possible rectangular crop boundary that will fit within the rotated image 1” (emphasis added). In FIG. 1d, the area in the crop rectangle is maximized to fit within the bounds of the rotated image when the crop rectangle is centered within the captured image. See paragraph [0010] – “FIG. 1d . . . shows the largest crop boundary that will fit within the original tilted image having its centre . . . coincident with that of the original image.”
 	Accordingly, Cheatle expressly discloses that it was conventional to set a crop boundary as the largest possible tilt-adjusted rectangle that fits within a captured image in one of at least three locations within the originally captured image. This is considered the same as, or at least equivalent to, “maximizing an area of one of the bounds,” as claimed. 
	It would have been obvious to those killed in the art to modify the teachings of Kaheel by those of Cheatle to crop each rotated video frame to maximize a set of bounds, as claimed, since Cheatle establishes that it was conventional to crop images that have been subjected to tilt correction using a bounding rectangle in order to produce a maximal crop area, and those skilled in the art would have understood that the conventional cropping techniques described in relation to FIGS. 1b, 1c, and 1d of Cheatle are effective for their intended purposes of designating crop regions of tilt-corrected images..   

 	Thomason discloses image rotation correction for video equipment. In particular, Thomason teaches performing a tilt correction of a captured video frame, such as illustrated in FIGS. 3b, 3c, and 3d. Upon producing the tilt-corrected frame, the frame is then resized to match the size of the originally captured frame. That is, the tilt-corrected frame of FIG. 3d is resized as shown in FIG. 3e, which matches the size of the originally captured frame illustrated in FIG. 3b. See also paragraph [0037] – the corrected image is resized so that the final image frame is the same size as the original image frame. In view of this teaching, those skilled in the art would have found it obvious to resize a tilt-corrected frame, as claimed, since resizing the resultant image provides the convenience of maintaining the same dimensions of a sequences of image frames so that the sequence can be played back at a consistent size. 


 	Claim 32-34 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kaheel (U.S. 2011/0228112), Cheatle (U.S. 2003/0152291), Thomason (U.S. 2005/0168583), and Kato (U.S. 8,199,207).
	Regarding claim 32, the combination of Kaheel, Cheatle, and Thomason teaches the method of claim 21, but does not appear to teach wherein processing the set of video frames includes comparing each video frame in the set to a cant threshold, and further comprising identifying that the angle of cant of at least one identified video frame is greater than the cant threshold, wherein rotating the at least one identified video frame is based on the identification that the angle of cant of at least one identified video frame is greater than the cant threshold.
 	Kato discloses a tilt correction method in which each video frame in a series of video frames is compared to a cant threshold. See S8, FIG. 2 – the tilt angle for each frame is compared to a threshold of 1 degree.
 	Kato further discloses identifying that the angle of cant of each video frame is greater than 1 degree. See S8, FIG. – “NO” determination identifies a video frame as having a tilt greater than or equal to 1 degree.
 	Kato then performs rotational correction on each video frame (S16) based on the identification (S8: “NO” determination) that the angle of cant is greater than the cant threshold of 1 degree. 
 	It would have been obvious to those skilled in the art to achieve the claimed invention by comparing each video frame to a cant threshold and rotating the frames based on the threshold being exceeded since Kato shows that it was conventional to only correct for tilt when at least a minimum amount of tilt has been determined. Accordingly, frames having a negligible amount of tilt will not be corrected.

	Regarding claim 33, the combination of Kaheel, Cheatle, Thomason, and Kato teaches the method of claim 32, wherein another one of the video frames in the set has an angle of cant that is less than the cant threshold, and further comprising allowing the angle of cant in the other video frame based on one or more available post-capture processing operations (see S8, FIG. 2 of Kato – a “YES” determination indicates that the tilt of the image is less than 1 degree, and the tilt is not corrected, i.e., the angle of cant is “allowed”).

	Regarding claim 34, the combination of Kaheel, Cheatle, Thomason, and Kato teaches the method of claim 33, further comprising applying at least one of the available post-capture processing operations to the another video frame, wherein the applied post-capture processing operations adjusts the angle of cant of the other video frame (see S16, FIG. 2 of Kato – a post-capture processing operation of rotational correction is applied).


	Claims 24, 39, and 40 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Thomason (U.S. 2005/0168583) and Kaheel (U.S. 2011/0228112).
	Regarding claim 24, Thomason teaches the method of claim 21, wherein the at least one identified video frame is processed automatically without user input upon capture of the at least one identified video frame, and wherein the at least one processed video frame is available for immediate sharing over one or more networks (see paragraph [0033] – Thomason’s method can operate in a correction mode in which video frames are processed automatically and without user input upon capturing a sequence of frames; see also paragraph [0042] – the frames can be corrected by a processor and then stored in memory 12 so that the corrected frames are available for transmission).
 	Thomason does not appear to teach the at least one identified video frame is processed automatically without user input “in real-time,” as claimed.
 	Kaheel discloses using accelerometer information for determining the orientation of pictures and video images for the purposes of correcting the rotational tilt of images. In particular, Kaheel teaches a method (FIG. 2) that adjusts the tilt of a sequence of video frames.   	
The video frames can be rotated automatically in real-time and then made available for sharing over a network (see Kaheel at paragraphs [0048]-[0049]; see also FIG. 8 and paragraph [0084] – the mobile device 831 can transmit processed images to other devices and/or service providers; see also paragraph [0029] – the video images can be streamed from the smart phone to other destinations).
 	It would have been obvious to modify Thomason’s method by the teachings in Kaheel in order to process a sequence of video frames for rotational correction “in real time,” since Kaheel establishes that it was conventional to rotate video frames in real-time as they are captured, and those skilled in the art would have readily understood the advantages of processing video frames in real-time, as opposed to delayed processing, inasmuch as real-time processing conveniently allows corrected video frames to be made available for viewing and transmission right away, rather than requiring a user to wait for access.

	Regarding claim 39, Thomason teaches the system of claim 36, wherein the processor processed the at least one identified video frame automatically without user input upon capture of the at least one identified video frame (see paragraph [0033] – Thomason’s method can operate in a correction mode in which video frames are processed automatically and without user input upon capturing a sequence of frames; see also paragraph [0042] – the frames can be corrected by a processor and then stored in memory 12 so that the corrected frames are available for transmission).
	Thomason does not appear to teach the at least one identified video frame is processed automatically without user input “in real-time,” as claimed. Thomason also does not appear to teach a network interface that makes the at least one processed video frame available for immediate sharing over one or more networks, as claimed.
	Kaheel discloses using accelerometer information for determining the orientation of pictures and video images for the purposes of correcting the rotational tilt of images. In particular, Kaheel teaches a method (FIG. 2) that adjusts the tilt of a sequence of video frames.   	
The video frames can be rotated automatically in real-time and then made available for sharing over a network via a network interface (see Kaheel at paragraphs [0048]-[0049]; see also FIGS. 7 and 8 and paragraph [0084] – the mobile device 831 can transmit processed images to other devices and/or service providers via a network interface, such as transceiver 788, wireless modem 760, Wi-fi interface 762, and/or Bluetooth interface 764; see also paragraph [0029] – the video images can be streamed from the smart phone to other destinations).
 	It would have been obvious to modify Thomason’s method by the teachings in Kaheel in order to process a sequence of video frames for rotational correction “in real time” and include a network interface to make the processed frames available for immediate sharing since Kaheel establishes that it was conventional to rotate video frames in real-time as they are captured and then make the processed frames available for transmission via a network interface, and those skilled in the art would have readily understood the advantages of processing video frames in real-time, as opposed to delayed processing, inasmuch as real-time processing conveniently allows corrected video frames to be made available for viewing and transmission right away, rather than requiring a user to wait for access.

	Regarding claim 40, Thomason teaches a computer-implemented method comprising:
 	receiving a set of video frames captured by a camera over a period of time, the camera
associated with a predetermined orientation and a set of bounds (see paragraphs [0027] and [0028] – a camera captures a video sequence and records it in memory; the camera is inherently associated with a set of bounds that defines the borders of each image captured by the camera; see also paragraph [0034] and FIG. 3a – the camera and captured video sequence is associated with a predetermined horizontally aligned orientation); and
 	processing the set of video frames during capture by the camera over the period of time,
wherein processing the set of video frames comprises:
 		identifying when at least one of the set of video frames is captured at an angle of
cant relative to the predetermined orientation associated with the camera (see paragraphs [0029] and [0030] – an accelerometer in the camera identifies when the captured frames are tilted),
 		determining the angle of cant of the at least one identified video frame (see paragraphs [0029] – the angle of cant of each of the captured video frames is determined by an accelerometer), 
 		rotating the at least one identified video frame by the determined angle of cant,
wherein the at least one identified video frame is rotated towards the predetermined orientation associated with the camera (see paragraph [0033] – video frames captured at an angle of cant relative to the reference horizontal orientation are adjusted by rotating them to correspond to the reference orientation; that is, frames captured at an angle of cant, such as shown in FIG. 3b, are rotated towards the predetermined horizontal orientation shown in FIG. 3a to produce a corrected image, shown in FIG. 3e), and
 	cropping the at least one rotated video frame in accordance with the set of bounds associated with the camera (see paragraph [0036] – the rotated image is cropped to eliminate blank spaces), wherein cropping the at least one rotated video frame in accordance with the set of bounds includes maximizing an area of one of the bounds (i.e., FIG. 3c illustrates the superposition of the predetermined orientation (FIG. 3a) and the rotated frame (FIG. 3b) before the rotated frame is cropped; FIG. 3d shows that the cropped frame represents the maximal horizontally-oriented area of the rotated frame that fits within the predetermined orientation) and resizing the cropped video frame to have at least one of a same height and width as one or more other video frames in the set of video frames (see paragraph [0037] and FIGS. 3d and 3e – the rotated and cropped frame is resized so that it has the same dimensions as the originally captured frame).

 	Thomas does not appear to expressly disclose a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform the claimed method of automated video editing.
 	Thomason merely discloses a processor 22 that is configured to execute the claimed method. To the extent the processor does not inherently include a non-transitory computer-readable storage medium having thereon an executable program for performing the method, such a configuration for executing the method would have been an obvious expedient since at the time the invention was made it was well-known that processors conventionally operate according to electronically stored instructions embodied in a non-transitory computer-readable medium. For instance, Kaheel teaches that methods for correcting the rotational tilts of video frames is executed in such a manner (i.e., a software-implemented method – see paragraphs [0087] – [0090]), and based on the teaching in Kaheel that processors operate in this conventional manner, those skilled in the art would have known that Thomason’s processor was either inherently configured to operate according to electronically stored instructions embodied in a non-transitory computer-readable medium or easily modified to operate in this manner.


 	Claim 32-34 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Thomason (U.S. 2005/0168583) and Kato (U.S. 8,199,207).
	Regarding claim 32, Thomason teaches the method of claim 21, but does not appear to teach wherein processing the set of video frames includes comparing each video frame in the set to a cant threshold, and further comprising identifying that the angle of cant of at least one identified video frame is greater than the cant threshold, wherein rotating the at least one identified video frame is based on the identification that the angle of cant of at least one identified video frame is greater than the cant threshold.
 	Kato discloses a tilt correction method in which each video frame in a series of video frames is compared to a cant threshold. See S8, FIG. 2 – the tilt angle for each frame is compared to a threshold of 1 degree.
 	Kato further discloses identifying that the angle of cant of each video frame is greater than 1 degree. See S8, FIG. – “NO” determination identifies a video frame as having a tilt greater than or equal to 1 degree.
 	Kato then performs rotational correction on each video frame (S16) based on the identification (S8: “NO” determination) that the angle of cant is greater than the cant threshold of 1 degree. 
 	It would have been obvious to those skilled in the art to achieve the claimed invention by comparing each video frame to a cant threshold and rotating the frames based on the threshold being exceeded since Kato shows that it was conventional to only correct for tilt when at least a minimum amount of tilt has been determined. Accordingly, frames having a negligible amount of tilt will not be corrected.

	Regarding claim 33, the combination of Thomason and Kato teaches the method of claim 32, wherein another one of the video frames in the set has an angle of cant that is less than the cant threshold, and further comprising allowing the angle of cant in the other video frame based on one or more available post-capture processing operations (see S8, FIG. 2 of Kato – a “YES” determination indicates that the tilt of the image is less than 1 degree, and the tilt is not corrected, i.e., the angle of cant is “allowed”).

	Regarding claim 34, the combination of Thomason and Kato teaches the method of claim 33, further comprising applying at least one of the available post-capture processing operations to the another video frame, wherein the applied post-capture processing operations adjusts the angle of cant of the other video frame (see S16, FIG. 2 of Kato – a post-capture processing operation of rotational correction is applied).
 	
 
	Claim 41 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Thomason (U.S. 2005/0168583), Kato (U.S. 8,199,207), and Chen (U.S. 2011/0149094).
 	Regarding claim 41, the combination of Thomason and Kato teaches the method of claim 32, but does not appear to teach the cant threshold is set based on a user selection. Rather, Kato teaches the threshold is predetermined and does not appear to teach a user can set the threshold (see column 5:35-45 – minimum correction angle is set to 1 degree).
 	Chen teaches an image capture device having tilt correction. According to Chen’s method of operation (FIG. 3A), after an image is taken (207) the orientation of the image is ascertained (210). The orientation is then compared to a threshold (215) to determine whether the tilt of the image should be corrected (220, 225). The threshold can be programmable by a user (see paragraph [0037]). Furthermore, the threshold level can be determined in a variety of ways, such as being auto-generated, automatically refined over time by software based upon user preferences, determined by analyzing a database of similar photos, and/or varied based on inputs from other sources (see id.).  
 	It would have been obvious to achieve the claimed invention by modifying the combination of Thomason and Kato so that Kato’s threshold can be set based on a user’s selection since Chen teaches that when setting a threshold for determining whether to correct the tilt of an image it was conventional to permit the threshold to be set in any of a variety of ways, including based upon user preferences. Those skilled in the art would have recognized the improved versatility that would be realized by allowing a user to select a rotation threshold according a user’s selection, rather than simply setting the threshold to a predetermined value that cannot be modified.

	
	Claim 41 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kaheel (U.S. 2011/0228112), Cheatle (U.S. 2003/0152291), Thomason (U.S. 2005/0168583), Kato (U.S. 8,199,207), and Chen (U.S. 2011/0149094).
 	Regarding claim 41, the combination of Kaheel, Cheatle, Thomason and Kato teaches the method of claim 32, but does not appear to teach the cant threshold is set based on a user selection. Rather, Kato teaches the threshold is predetermined and does not appear to teach a user can set the threshold (see column 5:35-45 – minimum correction angle is set to 1 degree).
 	Chen teaches an image capture device having tilt correction. According to Chen’s method of operation (FIG. 3A), after an image is taken (207) the orientation of the image is ascertained (210). The orientation is then compared to a threshold (215) to determine whether the tilt of the image should be corrected (220, 225). The threshold can be programmable by a user (see paragraph [0037]). Furthermore, the threshold level can be determined in a variety of ways, such as being auto-generated, automatically refined over time by software based upon user preferences, determined by analyzing a database of similar photos, and/or varied based on inputs from other sources (see id.).  
 	It would have been obvious to achieve the claimed invention by modifying the combination of Kaheel, Cheatle, Thomason and Kato so that Kato’s threshold can be set based on a user’s selection since Chen teaches that when setting a threshold for determining whether to correct the tilt of an image it was conventional to permit the threshold to be set in any of a variety of ways, including based upon user preferences. Those skilled in the art would have recognized the improved versatility that would be realized by allowing a user to select a rotation threshold according a user’s selection, rather than simply setting the threshold to a predetermined value that cannot be modified.


XIII. ALLOWABLE SUBJECT MATTER
 	Claims 1-20 are allowed1 for the following reasons.
	Applicant’s arguments regarding the § 103 rejections of independent claims 1, 7, and 13 are persuasive (see Jun 2021 Response at pp. 15-17). Specifically, Applicant argues that Kaheel does not disclose orienting the video captured in the first orientation to the second orientation by determining a degree of cant between the first orientation and the second orientation for each frame of the video captured during the change in orientation. 
 	Kaheel expressly disclose orienting the second orientation to the first orientation at paragraph [0038], wherein subsequently captured video – corresponding to a second orientation – are rotated to correspond to the orientation of an initial captured video – corresponding to a first orientation. However, Kaheel does not appear to expressly teach orienting a captured video to match the orientation of a subsequently captured video, i.e., orienting video in the first orientation to match the second orientation, as claimed.
 	Additionally, claim 1 requires this orienting process to be executed “in response to receiving the instruction to stop capturing the video.” Applicant asserts that Kato does not disclose the claimed processing of the video occurs “in response to” the instruction to stop capturing the video. This assertion appears to be correct inasmuch as Kato’s method of orienting captured video, shown in FIG. 2, occurs before the “stop recording” instruction is received – see column 7:55-57: “[t]he above processes [of FIG. 2] are repeated until a recording stop instruction is received.”
 	For these reasons, claims 1-20 are allowed. 

	
XIV. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
    

    
        1 Note that claims 1-20 are subject to a rejection under 35 U.S.C. § 251 based on a defective reissue declaration.